The denial of a new trial was error.
                       DECIDED NOVEMBER 18, 1941.
The defendant was tried in the county of Whitfield on an indictment containing two counts. Count 1 charged him with possessing more than one quart of alcoholic liquors, said county not being one of the counties of Georgia within which such liquors could be legally sold or transported. Count 2 charged him with possessing non-taxpaid alcoholic liquors. A general verdict of guilty was returned. A motion for new trial containing only the general grounds was overruled, and that judgment is assigned as error. The only evidence tending to connect the defendant with the first-named offense was the testimony of a witness that he had traded to the defendant a five-pound sack of sugar and 25 cents "for a pint of liquor." The evidence failed to show that this pint of liquor was non-taxpaid liquor or that the defendant had more than one pint of liquor. Therefore, the foregoing evidence did not authorize a verdict of guilty on either count of the indictment. The other evidence, tending to connect the accused with the offense of possessing non-taxpaid liquor, was wholly circumstantial and was insufficient to exclude every reasonable hypothesis save that of the defendant's guilt.
Judgment reversed. MacIntyre and Gardner, JJ., concur.